Title: To John Adams from Henry Knox, 28 August 1791
From: Knox, Henry
To: Adams, John



My dear Sir
Bush Hill 28.August.1791

I am sorry to inform you that Your faithful Steward Braidsly has been and still is very sick with an intermitting fever.  This is not the worse of it for both his children have the same disorder and his wife has indications of the same nature.  We shall with great pleasure afford them every aid which they may require.
I have been confined for some time past with the same vile disorder, as have several of my servants—But I hope I am surmounting the fever, and experience only the debilitory effects.
Mr. Braidsly has received Mrs. Adams’s letter, and would indeed rejoice to  aready and adure compliance to her commands—I hope however in a week or ten days that he will be about again.
We experience all the gratitude to you and Mrs. Adams for your kindness in suffering us to occupy your house during your absence.  but we have staid rather too long.  We expect however to move into Town in the course of the present week
Mrs. Knox some time ago wrote to Mrs. Adams what is enclosed, but what by some unaccountable mistake has been mislaid until now under the idea of its having been forwarded
I am my dear Sir /  with the most respectful /  and affectionate attachment /  your sincere and most /  humble Servant

H Knox